DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 9 October 2018 and 10 May 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the spaces" on line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Previously, the claim defines “a space”. The limitation of claim 12 is interpreted to have been intended to read “the space”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2013/0089795, hereinafter Chase.

Regarding claim 23, Chase teaches a metal-air battery (10). The metal-air battery comprises a cathode layer (15), an anode layer (12) and an ion conducting medium (17, “separator”) between the cathode layer (15) and the anode layer (12) (paragraph [0027] and figure 1A).
The cathode layer (15) comprises a hybrid material having both ionic conductivity and electron conductivity (paragraph [0007]).
The anode layer (12) comprises a metal, such as lithium, sodium and the like (paragraphs [0027, 0076]).
The ion conducting medium (17, “separator”) is a solid – a polymer-ceramic composite or a gel (paragraphs [0055, 0074]).
Regarding claim 24, Chase teaches that the hybrid material may be a metal oxide including a solid inorganic electrolyte (paragraphs [0044, 0048, 0049, 0052]). Metal oxides are solid inorganic compounds comprising a metal element.
 claim 25, Chase teaches that the cathode layer (15) is a hybrid material having both ionic conductivity and electron conductivity (paragraph [0007]). Therefore, the cathode layer (15) consists of the hybrid material.
Regarding claims 26 and 27, Chase teaches that the hybrid material comprises LiCoO2 (paragraph [0049]) – the same material as instantly taught. It is therefore expected to have the claimed ratio of cation to electron conductivity.
Regarding claims 28-30, Chase teaches that the hybrid material comprises lithium-manganese oxide, lithium-cobalt oxide, lithium-nickel oxide or lithium-iron phosphate (paragraphs [0044, 0048, 0049]).
Regarding claim 31, Chase teaches that the cathode layer (15) includes channels and pores that are free of electrolyte (paragraph [0032]).
Regarding claim 32, Chase teaches that a reaction product accumulates in the channels that are free of electrolyte (paragraph [0043]). The reaction product is a reaction product of oxygen gas and a metal ion, e.g. Li+ (paragraphs [0006, 0042]).
Regarding claim 33, Chase teaches that the cathode layer (15) is a porous layer comprising the hybrid material (paragraph [0044]).
Regarding claim 34, Chase teaches multiple possible compositions of the cathode layer (15) that do not include carbon (paragraph [0049]).

Claims 1-13, 15-18, 20-22, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2013/0089795, hereinafter Chase, with evidence from J. Power Sources, 195, 7904-7929, hereinafter Park.

claim 1, Chase teaches a metal-air battery (10). The metal-air battery comprises a cathode layer (15), an anode layer (12) and an ion conducting medium (17, “separator”) between the cathode layer (15) and the anode layer (12) (paragraph [0027] and figure 1A).
The anode layer (12) comprises a metal, such as lithium, sodium and the like (paragraph [0027, 0076]).
The cathode layer (15) comprises a hybrid material having both ionic conductivity and electron conductivity (paragraph [0007]).
Chase teaches that the hybrid material includes LiCoO2 (paragraph [0049]) – the instantly disclosed material. It is therefore expected to have the instantly claimed ratio of conductivities.
Alternatively, a possible composition of the hybrid material is LiCoO2 and lithium aluminum titanium phosphate (LATP) electrolyte (paragraphs [0049, 0052]). 
Park reports that the electrical conductivity of LiCoO2 is 10-4 S/cm (Table 10) and the cation conductivity of LATP is 6.53 x 10-4 S/cm (Table 25). In this case a ratio of cation conductivity to electrical conductivity is about 6.53.
Regarding claim 2, Chase teaches that the hybrid material includes LiCoO2 (paragraph [0049]) – the instantly disclosed material. Given that the material is the same as instantly disclosed it is expected to have the same claimed electron conductivity.
In addition, LiCoO2 is known to have an electrical conductivity on the order of 10-4 S/cm – see, Park (Table 10).

claim 3, Chase teaches that the conductive material includes channels for metal ion transfer (paragraph [0044]). 
Given that the channels are formed within a material which is electrically conductive, their walls would serve to transfer electrons and would thus be channels for electron transfer.
Regarding claim 4, Chase teaches that the hybrid material includes LiCoO2 (paragraph [0049]) – the instantly disclosed material. It is therefore expected to have the instantly claimed ratio of conductivities.
Alternatively, a possible composition of the hybrid material is LiCoO2 and lithium aluminum titanium phosphate (LATP) electrolyte (paragraphs [0049, 0052]). 
Park reports that the electrical conductivity of LiCoO2 is 10-4 S/cm (Table 10) and the cation conductivity of LATP is 6.53 x 10-4 S/cm (Table 25). In this case a ratio of cation conductivity to electrical conductivity is about 6.53.
Regarding claim 5, Chase teaches that the cathode layer (15) comprises a reaction product of oxygen gas and a metal ion, e.g. Li+ (paragraphs [0006, 0042]).
Regarding claim 6, Chase teaches that the cathode layer (15) comprises channels (“space”) and the reaction product is disposed in the channels (“space”) (paragraph [0042]).
Regarding claim 7, Chase teaches that the reaction product is a lithium-based oxide (paragraph [0042]).
Regarding claims 8-10, Chase teaches that the hybrid material comprises lithium-manganese oxide, lithium-cobalt oxide, lithium-nickel oxide or lithium-iron 
Regarding claim 11, Chase teaches that the cathode layer (15) includes channels and pores that are free of electrolyte (paragraph [0032]).
Regarding claim 12, Chase teaches that the cathode layer (15) is a porous layer comprising the hybrid material (paragraph [0044]).
Regarding claim 13, Chase teaches that porous layer has a porosity that does not exceed 90% (paragraph [0037]).
Regarding claim 15, Chase teaches that the hybrid material includes LiCoO2 (paragraph [0049]). LiCoO2 has a layered (“lamellar”) crystal structure.
Regarding claim 16, Chase teaches that the cathode layer (15) comprises inorganic electrolyte (paragraph [0052]). Therefore, it is free of organic electrolyte.
Regarding claim 17, Chase teaches that the cathode layer (15) is a hybrid material having both ionic conductivity and electron conductivity (paragraph [0007]). Therefore, the cathode layer (15) consists of the hybrid material.
Regarding claim 18, Chase teaches multiple possible compositions of the cathode layer (15) that do not include carbon (paragraph [0049]).

Regarding claim 20, Chase teaches that the ion conducting medium (17, “separator”) is a solid – a polymer-ceramic composite or a gel (paragraphs [0055, 0074]).
Regarding claim 21, Chase teaches multiple possible electrolytes for the metal-air battery that are not liquids (paragraphs [0051, 0052]). 
claim 22, Chase teaches multiple possible electrolytes for the metal-air battery that are inorganic (paragraph [0052]). 
Regarding claims 26 and 27, Chase teaches that a possible composition for the hybrid material is LiCoO2 and lithium aluminum titanium phosphate (LATP) electrolyte (paragraphs [0049, 0052]). 
Park reports that the electrical conductivity of LiCoO2 is 10-4 S/cm (Table 10) and the cation conductivity of LATP is 6.53 x 10-4 S/cm (Table 25). In this case a ratio of cation conductivity to electrical conductivity is about 6.53.

Claims 23, 28-30 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2013/0143132, hereinafter Mizuno, with evidence from U.S. Pre-Grant Publication No. 2013/0089795, hereinafter Chase.
Regarding claim 23, Mizuno teaches a metal-air battery (100). The metal-air battery comprises a cathode layer (2), an anode layer (3) and a separator (1) between the cathode layer (2) and the anode layer (3) (paragraph [0039] and figure 2).
The cathode layer (2) comprises a hybrid material (paragraphs [0032, 0033]). It is well-known in the art that the cathode layer of a functioning metal-air battery must have both ionic and electron conductivity (see, Chase, paragraph [0007]). Therefore, the hybrid material of Mizuno’s cathode layer (2) is understood to have both ionic and electrical conductivity.
The anode layer (3) comprises a metal (paragraph [0041]).
The separator (1) is a solid electrolyte (paragraph [0048]).

Regarding claims 28-30, Mizuno teaches in an example that the hybrid material comprises LiCoO2 (paragraph [0057]).
Regarding claim 33, Mizuno teaches that the cathode layer (2) comprises a porous structure comprising pores. The porous structure comprises the hybrid conductive material (paragraph [0033]).
Regarding claim 34, Mizuno teaches various possible compositions for the hybrid material and the cathode layer (2) that do not include a carbon-containing material (paragraphs [0033, 0034]).
Regarding claim 35, Mizuno teaches that the cathode layer (2) is disposed on a surface of a current collector (4) (paragraph [0039] and figure 2). The current collector may be porous, fibrous, or carbon paper (paragraph [0037]) – all examples of gas diffusion layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0089795, hereinafter Chase as applied to claim 12 above, and further in view of U.S. Pre-Grant Publication No. 2014/0205917, hereinafter Mizuno ‘917.
Regarding claim 14, Chase teaches that the cathode layer (15) is an electroconductive porous layer with channels and pores providing oxygen flow paths and including electrolyte (paragraph [0044]).
Chase does not specify the specific surface area of the porous layer.
Mizuno ‘917 teaches a cathode layer (1) for a Li-air battery (100) (paragraph [0041] and figure 1). The cathode layer (1) is an electroconductive porous layer providing oxygen flow paths and including electrolyte (paragraph [0056]). Mizuno ‘917 teaches that the porous layer must have a high surface area so that sufficient reaction sites are available. Mizuno ‘917 teaches that the specific surface area should be greater than 100 m2/g (paragraph [0058]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that Chase’s porous layer has a specific surface area greater than 100 m2/g for the purpose of providing sufficient reaction sites within the electrode.

Claims 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0089795, hereinafter Chase as applied to claims 1 and 23 above, and further in view of U.S. Pre-Grant Publication No. 2013/0143132, hereinafter Mizuno.
Regarding claims 19 and 35, Chase teaches that the metal-air battery includes current collectors, but does not provide any details on their structure (paragraph [0092]).

Using a porous current collector layer to permit the ingress and diffusion of oxygen to the cathode layer of a metal-air battery is well-known in the art. See Mizuno who teaches positioning such a current collector layer (4) on one surface of the cathode layer (2) (figure 2). Mizuno teaches that the current collector layer may be porous, fibrous, or carbon paper (paragraph [0037]) – all examples of gas diffusion layers.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to position a gas diffusion layer on one surface of the cathode layer for the purpose of forming a current collector capable of permitting the ingress and diffusion of oxygen to the cathode layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724